DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19. 27, 28, 29, 37 and 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Legall et al. (US 6005565 A) in view of Nil (CN 1035374 A).
Regarding claim 19, Legall et al. (US 6005565 A) discloses:
a method comprising: receiving, from a user interface of a client device, a rule that comprises a selection of order in which to search a broadband content database and a broadcast content database, at least by (Fig. 3B describes the user interface and Fig. 3B Ref. 341 and col. 2 lines 64-66, col. 3 lines 39-40, describes user selectable sources including EPG (e.g. broadcast content database) and or WEB (e.g. broadband content database), as such by selecting EPG or WEB or both, the user can indicated a “rule” that either EPG or WEB or both are to be searched)
receiving a search request from the client device for a multimedia content; and in response to receiving the search request: searching the broadband content database and the broadcast content database to determine the availability of the multimedia content, wherein the broadband content database and the broadcast content database are queried in the order specified by the rule, at least by (col. 2 lines 63-col. 3 lines 10, describes the ability to receive a search and searching EPG or WEB or both based on the user’s source selection.  Furthermore, col. 4 lines 35-65 and Fig. 2 describes the matching results provided (e.g. the availability of the multimedia content) from EPG and/or WEB according to the user’s search criteria)
and in response to determining that the multimedia content is available in one of the broadband content database and the broadcast content database: transmitting for display information from a matching database, at least by (col. 4 lines 35-65 and Fig. 2 describes the matching results provided (e.g. the availability of the multimedia content) from EPG and/or WEB according to the user’s search criteria)
While a rule for searching different a broadband content database and/or a broadcast content database can be established by the user, Legall fails to specifically describe an “order” as recited in the claims.
However, Nil teaches the above limitations at least by (page 6 lines 34-36, describes the ability for a user define a list of databases to be searched according to the sequence that the databases are listed)
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Nil into the teaching of Legall because one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of providing the ability to define a user preference for a particular search sequence as taught by Nil.
As per claim 27, claim 19 is incorporated and Legall describes:
wherein, the selection of order in which to search a broadband content database and a broadcast content database includes searching the broadband content database prior to searching the broadcast content database, at least by (col. 2 lines 63-col. 3 lines 10, describes searching EPG (e.g. broadcast content database) or WEB (e.g. a broadband content database ) or both based on the user’s source selection.  
While Legall describes user’s ability to select and search different broadband content database and/or broadcast content database, Legall fails to specifically describe an “order” as recited in the claims.
However, Nil teaches the above limitations at least by (page 6 lines 34-36, describes the ability for a user define a list of databases to be searched according to the sequence that the databases are listed, as such the broadband database can be listed prior to the broadcast database to effectively search the broadband database prior to the broadcast database.
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Nil into the teaching of Legall because one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of providing the ability to define a user preference for a particular search sequence as taught by Nil.
As per claim 28, claim 19 is incorporated and Legall describes:
wherein, the selection of order in which to search a broadband content database and a broadcast content database includes searching the broadcast content database prior to searching the broadband content database, at least by (col. 2 lines 63-col. 3 lines 10, describes searching EPG (e.g. broadcast content database) or WEB (e.g. a broadband content database ) or both based on the user’s source selection.  
While Legall describes user’s ability to select and search different broadband content database and/or broadcast content database, Legall fails to specifically describe an “order” as recited in the claims.
However, Nil teaches the above limitations at least by (page 6 lines 34-36, describes the ability for a user define a list of databases to be searched according to the sequence that the databases are listed, as such the broadcast database can be listed prior to the broadband database to effectively search the broadcast database prior to the broadband database.
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Nil into the teaching of Legall because one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of providing the ability to define a user preference for a particular search sequence as taught by Nil.

Claims 29, 37 and 38 recite equivalent claim limitations as claims 19,27 and 28 above, except that they set forth the claimed invention as a system, as such they are rejected for the same reasons as applied hereinabove. 

Claims 20-24, 30-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Legall and Nil in view of Tadashi (JP-2008199345-A).
As per claim 20, claim 19 is incorporated and Legall fails to describe:
	
in response to receiving the search request: searching only the broadband content database; and searching the broadcast content database if the multimedia content is not available in the broadband content database.
However, Tadashi teaches the above limitations at least by (page 8, 2nd paragraph, describes step (S108) which searches the internet for content and determines if the program can be acquired via the internet (e.g. searching only the broadband content database), and if it can then the results from the internet are displayed and the program can be downloaded for immediate access (see page 8 para. 8), and further on page 8 para. 9, its described that if the content cannot be acquired via the internet then a rebroadcast search result (e.g.  searching the broadcast content database if the multimedia content is not available in the broadband content database)
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Tadashi into the teaching of Legall and Nil because one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of providing content from either internet or broadcast within the same interface, as taught by Tadashi (see pg. 4 2nd paragraph) .
As per claim 21, claim 20 is incorporated and Legall fails to describe:
	
further comprising, terminating the search in response to determining that the multimedia content is available in the broadband content database.
However, Tadashi teaches the above limitations at least by (page 8, 2nd paragraph, describes step (S108) which searches the internet for content and determines if the program can be acquired via the internet, and if so the results are displayed at step S110 and the process terminates with the broadcasting search see Fig. 4)
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Tadashi into the teaching of Legall and Nil because one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of providing content from either internet or broadcast within the same interface, as taught by Tadashi (see pg. 4 2nd paragraph) .
As per claim 22, claim 19 is incorporated and Legall fails to describe:
in response to receiving the search request: searching only the broadcast content database; and searching the broadband content database if the multimedia content is not available in the broadcast content database.
However, Tadashi teaches the above limitations at least by (page 8, 2nd paragraph, describes step (S108) which searches the internet for content and determines if the program can be acquired via the internet (e.g. searching only the broadband content database), and if it can then the results from the internet are displayed and the program can be downloaded for immediate access (see page 8 para. 8), and further on page 8 para. 9, its described that if the content cannot be acquired via the internet then a rebroadcast search result (e.g.  searching the broadcast content database if the multimedia content is not available in the broadband content database).  Examiner recognizes that Tadashi describes first searching the broadband database for content and if the content is not found in the broadband database then search the broadcast database.  In contrast, the claims recite first searching the broadcast database and if the content is not found the searching the broadband database.  Such difference in order is merely based on user preference and choice as shown in Nil where the user can sequential order the different sources is any order they wish.
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Tadashi and Nil into the teaching of Legall because one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of providing content from either internet or broadcast within the same interface, as taught by Tadashi (see pg. 4 2nd paragraph) .
As per claim 23, claim 22 is incorporated and Legall fails to describe:
further comprising, terminating the search in response to determining that the multimedia content is available in the broadcast content database.
However, Tadashi teaches the above limitations at least by (page 8, 2nd paragraph, describes step (S108) which searches the internet for content and determines if the program can be acquired via the internet, and if so the results are displayed at step S110 and the process terminates with the broadcasting search see Fig. 4).  Examiner recognizes that Tadashi describes searching the broadband database for content and if the content is found terminating the search.  In contrast, the claims recite searching the broadcast database.  Such difference in order is merely based on user preference and choice as shown in Nil where the user can sequential order the different sources is any order they wish.
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Tadashi and Nil into the teaching of Legall because one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of providing content from either internet or broadcast within the same interface, as taught by Tadashi (see pg. 4 2nd paragraph) .
As per claim 24, claim 19 is incorporated and Legall describes:
wherein, in response to receiving the search request: determining if a broadcast source is broadcasting the multimedia content; and in response to determining that the broadcast source is broadcasting the multimedia content: accessing one or more broadcast times for multimedia content; and transmitting a link to download the multimedia content, at least by (col. 2 lines 38-59, which describes querying internet and broadcast data and if available displays the results with URLs, Fig. 2 describes the interface that provides the broadcast source that is broadcasting the multimedia content, with the time the content is being broadcasted.  
Legall discloses providing a URL to access the media content however does not describe being able to download the multimedia content
However, Tadashi (JP-2008199345-A) teaches the above limitations at least by (page 8, paragraph 5, describes the ability to download the content.
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Tadashi into the teaching of Legall and Nil because one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of providing content from either internet or broadcast within the same interface, as taught by Tadashi (see pg. 4 2nd paragraph) .
Claims 30-34 recite equivalent claim limitations as claims 20-24 above, except that they set forth the claimed invention as a system, as such they are rejected for the same reasons as applied hereinabove. 

Claims 25, 26, 35, 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Legall and Nil in view of KATAOKA (EP 1667444 A1).
As per claim 25, claim 19 is incorporated and Legall fails to describe:
further comprising: in response to determining that the multimedia content is not available in one of the broadband content database and the broadcast content database, generating a search parameter to continue searching for the multimedia content at periodic intervals.
However, KATAOKA teaches the above limitation at least by (paragraph [0187, which describes a inputting a search condition for searching EPG for a particular program (e.g. multimedia content) and the search result in empty (e.g. determining that the multimedia content is not available in one of the broadband content database and the broadcast content database), and paragraph [0190] continues to describe that because of the empty results, providing an option to save the search condition as a continuous search (e.g. to continue searching for the multimedia content at periodic intervals)
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of KATAOKA into the teaching of Legall and Nil because one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of providing a continuous search allowing the system to continue to search for a program satisfying the specified condition from among a plurality of programs which are to be available, as taught by KATAOKA (see paragraph [0179]) .
As per claim 26, claim 25 is incorporated and Legall fails to describe:
further comprising storing the search parameter in a wishlist.
However, KATAOKA teaches the above limitation at least by (paragraph [0187, which describes a inputting a search condition for searching EPG for a particular program (e.g. multimedia content) and the search result in empty (e.g. determining that the multimedia content is not available in one of the broadband content database and the broadcast content database), and paragraph [0190] continues to describe that because of the empty results, providing an option to save the search condition as a continuous search (e.g. to continue searching for the multimedia content at periodic intervals).  Examiner is interpreting the saved search condition as a continuous search condition as a “wishlist”.  Where “wishlist” is merely a  term to describe a saved search condition, that is continuously executed until a program satisfying the continuous condition becomes available)
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of KATAOKA into the teaching of of Legall and Nil because one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of providing a continuous search allowing the system to continue to search for a program satisfying the specified condition from among a plurality of programs which are to be available, as taught by KATAOKA (see paragraph [0179]) .
Claims 35, 36 recite equivalent claim limitations as claims 25, 26 above, except that they set forth the claimed invention as a system, as such they are rejected for the same reasons as applied hereinabove. 
Conclusion
***Related reference not relied upon: 
Beach et al. (US 20040013409 A1) paragraph [0225] describes periodically searching the program guide for shows that meets the save criteria in a user’s wishlist.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157. The examiner can normally be reached Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS TRUONG/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        12/16/2022